Citation Nr: 0815617	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO. 06-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for fracture of the 
first lumbar vertebra and narrowing of disc L5-S1 to include 
the issue of whether service connection should be granted.

2. Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the cervical spine.

3. Entitlement to a separate rating for neurological 
manifestations associated with service-connected traumatic 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to November 
1967.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which declined to reopen the 
veteran's claim for service connection for fracture of the 
first lumbar vertebra and narrowing of disc L5-S1 and 
continued the 10 percent rating for traumatic arthritis of 
the cervical spine.

In March 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge; a transcript of 
the hearing is of record. 

The Board's decision on the petition to reopen the claim of 
service connection for fracture of the first lumbar vertebra 
and narrowing of disc L5-S1 and the claim for an increased 
rating for traumatic arthritis of the cervical spine is set 
forth below. The claim for service connection for fracture of 
the first lumbar vertebra and narrowing of disc L5-S1, on the 
merits, and the claim for a separate rating for neurological 
manifestations of the traumatic arthritis of the cervical 
spine are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1. The evidence associated with the claims file subsequent to 
the September 1978 RO decision relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for fracture of the first lumbar vertebra and 
narrowing of disc L5-S1 and raises a reasonable possibility 
of substantiating the claim.

2. Traumatic arthritis of the cervical spine has manifested 
with forward flexion of the cervical spine to 45 degrees and 
combined range of motion of the cervical spine to 170 
degrees.


CONCLUSIONS OF LAW

1. Evidence received since the final September 1978 RO 
decision, which denied the claim of service connection for 
fracture of the first lumbar vertebra and narrowing of disc 
L5-S1, is material, and the veteran's claim for this benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007).

2. The criteria for a rating 20 percent for traumatic 
arthritis of the cervical spine have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for fracture of the 
first lumbar vertebra and narrowing of disc L5-S1. The claim 
of service connection for a lumbosacral spine condition was 
originally considered and denied by the RO in a February 1970 
rating decision. The claim specifically for fracture of the 
first lumbar vertebra and narrowing of disc L-5, S-1 was 
subsequently denied in September 1970 and September 1978 
rating decisions. The veteran was notified of the September 
1978 decision in an October 1978 letter but did not appeal 
this decision and as such, the September 1978 rating decision 
is final. 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 20.1103.

The Board is required to consider de novo whether new and 
material evidence has been received to reopen a claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease. See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993). The Board may not then proceed to review the issue of 
whether the duty to assist has been fulfilled, or undertake 
an examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In a May 2004 letter, the RO advised the 
veteran that the claim for service connection for fracture of 
the first lumbar vertebra and narrowing of disc L5-S1 was 
previously denied and had become final. The RO defined the 
terms "new" and "material" and explained the reasons for 
the previous denial. The RO indicated that the evidence 
submitted must relate to this fact in order to be new and 
material. This notification letter satisfies the requirements 
of Kent. Furthermore, the Board finds the evidence associated 
with the claims file is sufficient to reopen the claim for 
service connection for service connection for fracture of the 
first lumbar vertebra and narrowing of disc L5-S1 and as such 
a deficiency in notice, if any, does not inure to the 
veteran's prejudice.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. The VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

At the time of the September 1978 rating decision, the 
evidence of record consisted of the veteran's service medical 
records, a VA examination report, private medical records, 
and VA treatment records. Subsequently, the veteran submitted 
VA treatment records, private medical records, a lay 
statement, and testified during a Board hearing.

The evidence submitted subsequent to the September 1978 
rating decision is new, in that it was not previously of 
record. In addition, the evidence is also material. In this 
regard, originally in February 1970, the claim for service 
connection for lumbosacral spine disability was denied 
because there was no evidence of a current disability. In the 
September 1978 rating decision, the claim for service 
connection for fracture for the first lumbar vertebra with 
narrowing of discs L5, S-1 was denied as the veteran had not 
submitted new and material evidence to show that the current 
disability was related to the veteran's service. Evidence of 
record at the time of the September 1978 rating decision 
included service medical records that show the veteran was 
involved in a motor vehicle accident in April 1967. He was 
knocked unconscious and air evacuated to the hospital. Also 
of record was a January 1970 VA examination report that shows 
the veteran complained of back pain that resulted from his 
in-service accident. The diagnosis revealed no abnormality of 
lumbosacral spine found on clinical or X-ray examination. A 
June 1970 non-VA medical record from F.S., M.D. shows that 
the veteran reported that while he was in the military, he 
sustained an injury to his neck and low back. Subsequent 
treatment in June 1970 from the same physician shows that the 
veteran was having significant difficulty and pain in his low 
back with radiation to both lower extremities to his ankles. 
X-rays revealed an old compression fracture of the first 
lumbar vertebra. There was narrowing of the intervertebral 
disc space between the fifth lumbar vertebra and the sacrum. 
The diagnosis was healed compression fracture of the first 
lumbar vertebrae, probably sustained in the injury while he 
was in the service. He also had a degenerating intervertebral 
disc between L5-S1. A September 1977 VA treatment record 
shows that the veteran complained of lower back pain since 
1967. It was noted that this was previously a worker's 
compensation claim.

The evidence submitted since the September 1978 RO rating 
decision includes a January 2003 non-VA medical record from 
J.T., M.D. that states that the veteran had been a patient of 
his since September 2001. The physician stated that the 
veteran had a history of neck and back pain since his motor 
vehicle accident in the service. The diagnosis was back pain 
from motor vehicle accident. A November 2003 VA treatment 
record shows that the veteran reported that he had a low back 
injury six months prior to military duty due to a motor 
vehicle accident and he had a fracture of the lumbar spine. A 
February 2004 magnetic resonance imaging (MRI) of the lumbar 
spine revealed degenerative disc changes at L5-S1 with mild 
neural foraminal narrowing on the right. A February 2005 X-
ray of lumbar spine revealed mild anterior compression 
deformity of the L1 vertebral body, age indeterminate. In an 
August 2005 letter, K.L., the veteran's wife, stated that she 
knew that the veteran suffered currently from injuries due to 
the accident in service. During his March 2008 Board hearing, 
the veteran testified that while he was in the service, he 
was involved in a motor vehicle accident. He was hit in the 
rear by another vehicle and was knocked unconscious. He woke 
up a week and a half later and did not remember the events of 
the accident. After the accident, he was placed on light duty 
and was then discharged. After he was discharged from the 
military, he sought treatment from a chiropractor. He stated 
that he told the chiropractor of his injury in service, and 
the chiropractor believed that his disability was related to 
the in-service accident.

Presumed credible for the limited purpose of ascertaining its 
materiality, the January 2003 non-VA medical record from Dr. 
J.T., which was submitted after the final September 1978 
rating decision, reflects a diagnosis of a back condition 
that was related to the veteran's in-service motor vehicle 
accident. This evidence is material as it relates to an 
unestablished fact, which is evidence that the veteran's 
current disability is related to his service. 

Accordingly, the Board finds that the claim for service 
connection for fracture of the first lumbar vertebra and 
narrowing of disc L5-S1 is reopened.


Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of RO letters dated in January 2004 and May 2004. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim for an 
increased rating; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. A May 2006 RO letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Although the veteran received the May 2006 VCAA 
notice after the original adjudication of his claim, he is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice, as the RO readjudicated his claim in an October 2006 
supplemental statement of the case (SSOC). See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The January 2004 and May 2004 VCAA letters do not contain the 
level of specificity set forth in Vazquez-Flores. However, 
such procedural defect does not constitute prejudicial error 
in this case because (1) given the procedural history of the 
appeal with its attendant notice, a reasonable person would 
have been expected to be aware of what evidence would have 
substantiated the claim, and (2) the record suggests actual 
knowledge on the part of the veteran of what was needed to 
substantiate the claim. See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The record includes statements from the veteran in an August 
2005 statement, during his August 2006 VA examination, and 
during the March 2008 Board hearing, in which a description 
was made as to the effect of the service-connected disability 
on his daily life. These statements indicate an awareness on 
the part of the veteran that information about such effects, 
with specific examples, is necessary to substantiate a claim 
for a higher evaluation. Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." Vazquez-Flores, 
22 Vet. App. at 48; see Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007). In addition, the May 2006 letter informed the 
veteran that a disability rating would be based in part on 
the impact of the veteran's condition and his symptoms on 
employment. Further, the letter stated that evidence that 
would be used to establish a disability rating included VA 
treatment records, Social Security determinations, statements 
from employers regarding job performance and lost time, and 
lay statements from others that have witnessed his condition. 
Hence, the showing of actual knowledge and notification to 
the veteran satisfies the first and fourth requirements of 
Vazquez-Flores.

Finally, the July 2004 rating decision includes a discussion 
of the rating criteria used in the present case, and this 
criteria was set forth in further detail in the May 2006 SOC. 
The claim was then readjudicated in the October 2006 SSOC. 
The veteran was accordingly made well aware of the 
requirements for an increased rating pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirements of 
Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, reports of VA examination, Social Security 
Administration (SSA) records, and lay statements are 
associated with the claims file. Additionally, the veteran 
presented testimony at a Board hearing in support of his 
claim and the hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

The veteran contends that his traumatic arthritis of the 
cervical spine is more severe than the current rating 
reflects. Giving the veteran the benefit of the doubt, and 
considering the evidence of the record and the applicable 
law, the Board is of the opinion that the severity of the 
traumatic arthritis of the cervical spine, as applied to the 
applicable rating provisions, meets the criteria for a rating 
of 20 percent. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The veteran's traumatic arthritis of the cervical spine is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 for traumatic arthritis. 
Traumatic arthritis is rated as degenerative arthritis using 
Diagnostic Code 5003.

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations is 
rated as 20 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

Effective September 26, 2003, the diagnostic code for rating 
degenerative changes of the cervical spine was changed to 
5242; however, the criteria for rating all musculoskeletal 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine. That formula 
provides for a 10 percent rating for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height. A 20 percent rating is assignable for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. A 30 percent rating is 
assignable for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine. A 40 percent rating is assignable for 
unfavorable ankylosis of the entire cervical spine. A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine. These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. See 38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion, extension, and 
lateral flexion to 45 degrees, each, and rotation to 80 
degrees, are considered normal range of motion of the 
cervical spine. 38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

A January 2003 non-VA medical record from J.T., M.D. shows 
that the veteran complained of neck pain that radiated to the 
right shoulder. Examination revealed very minimal tenderness 
if any around the cervical spine and upper shoulder.

In an April 2006 statement, the veteran stated that he had 
pain from the base of his skull down his spine. He sometimes 
had numbness of his hands and migraine headaches.

On August 2006 VA examination, the veteran reported that he 
currently used Tramadol and Naproxen for treatment, which 
caused nausea. The veteran reported numbness and 
paresthesias. He also complained of decreased motion, 
stiffness, weakness, and pain in the center of the lower 
cervical spine. The pain was aching and moderate, but 
constant and on a daily basis. There was radiation of pain to 
the dorsum of the right and left arm with numbness and 
tingling. He reported having flare-ups, which were severe and 
occurred on a weekly basis that lasted for hours. Rainy 
weather precipitated the flare-ups and to alleviate the pain, 
he used pain medications and placed a towel under his neck. 
He stated that he must lie down and put a towel under his 
neck until his symptoms resolved. The VA examiner noted that 
he could not determine the specific degree of additional 
limitation of motion during flare-ups without resorting to 
mere speculation. The veteran reported having incapacitating 
episodes of a duration of eight days during the last 12 
months.

Physical examination revealed spasm, atrophy, guarding, 
tenderness, weakness, and pain with motion on the left and 
right of the cervical spine. The muscle spasm, tenderness, 
and guarding was not severe enough to result in an abnormal 
gait or abnormal spinal contour. The veteran's posture, head 
position, and gait type were all normal and symmetrical in 
appearance. Range of motion and muscle strength of the 
bilateral upper extremities was normal and there was no 
muscle atrophy. Sensory examination revealed absent sensation 
to vibration of the left upper extremity. The remainder of 
the examination was normal. Reflexes were normal in the 
biceps, but were hypoactive in the triceps and 
brachioradialis. There was no cervical spine ankylosis noted. 
Range of motion testing of the cervical spine revealed 
flexion to 45 degrees with pain. Extension was to 10 degrees 
with pain. Bilateral lateral flexion was to 15 degrees with 
pain. Rotation to the left was to 35 degrees with pain, and 
rotation to the right was to 50 degrees with pain. Repetitive 
range of motion testing did not result in additional loss of 
range of motion in any ranges of motion. MRI of the cervical 
spine revealed minor degenerative changes of the cervical 
spine without spinal stenosis and mild left C4-C5 foraminal 
stenosis.

The examiner noted that the veteran was not employed; 
therefore, his disability had no effects on his employment. 
However, the disability had a mild effect on the veteran's 
performance of chores, shopping, bathing, dressing, 
toileting, and grooming. The disability had a moderate effect 
on his recreation and traveling, and had a severe effect on 
his exercise. The disability prevented any sports, but had no 
effect on his feeding.

Considering the medical evidence in light of the legal 
criteria, the Board finds that a rating of 20 percent for the 
veteran's traumatic arthritis of the cervical spine is 
warranted.

On August 2006 VA examination, the veteran was found to have 
combined range of motion of the cervical spine limited to 170 
degrees. Based on the rating criteria, a rating of 20 percent 
is warranted when combined range of motion of the cervical 
spine is not greater than 170 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5242. Hence, a 20 percent rating is 
warranted. However, a rating in excess 20 percent for 
traumatic arthritis of the cervical spine is not warranted as 
the veteran is not shown to have ankylosis of the cervical 
spine or forward flexion limited to 15 degrees or less. Id. 
Neither is the veteran shown to have incapacitating episodes 
having a total duration of at least two weeks during the past 
12 months to warrant an increased rating due to 
intervertebral disc syndrome. 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).

Regarding the veteran's functional loss due to pain, 
fatigability, incoordination, weakness, and repetitive use, a 
rating in excess of 20 percent is also not warranted. 
38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7. The 
veteran was not shown to have any additional loss of range of 
motion on repetitive motion testing. In addition, there was 
no incoordination, fatigability or weakness noted in the 
medical evidence of record. Hence, a rating in excess of 20 
percent is not warranted even due to functional loss.

Given the medical evidence noted above, and affording the 
veteran all reasonable doubt, the Board finds that the 
criteria for a 20 percent rating for traumatic arthritis of 
the cervical spine are met.




ORDER

New and material evidence having been submitted, the claim 
for service connection for fracture of the first lumbar 
vertebra and narrowing of disc L5-S1 is reopened.

A rating of 20 percent for traumatic arthritis of the 
cervical spine is granted, subject to the laws and 
regulations governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for fracture of 
the first lumbar vertebra and narrowing of disc L5-S1, on the 
merits, and the claim for a separate rating for neurological 
manifestations of the traumatic arthritis of the cervical 
spine is warranted to afford the veteran a VA examination.

Regarding the claim for service connection, the veteran has a 
current diagnosis of fracture of the first lumbar vertebra 
and narrowing of disc L5-S1. The service medical records 
indicate that the veteran was involved in a motor vehicle 
accident while in service and the veteran claims that his 
current lumbar spine disability was caused by the in-service 
accident. 

As the veteran has a current diagnosis of a lumbar spine 
disability, and is shown to have had a motor vehicle accident 
in service during which he asserts he injured his lumbar 
spine, a VA examination is necessary to determine whether 
there is a relationship between the current lumbar spine 
disability and the in-service motor vehicle accident. It is 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran's claimed disability is related 
to his service.

Regarding the claim for a separate rating for neurological 
manifestations of traumatic arthritis of the cervical spine, 
38 C.F.R. § 4.71a, Diagnostic Code 5242 allows for the 
veteran's orthopedic and neurological manifestations of his 
cervical spine disability to be rated separately under an 
appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, Note (1). The August 2006 VA examination report 
shows that the veteran had diminished sensation to vibration 
in the left upper extremity and had diminished reflexes in 
the bilateral triceps and bilateral brachioradialis. In 
addition, the veteran currently complains of numbness and 
tingling in his bilateral upper extremities. However, there 
has been no medical determination as to whether the veteran's 
neurological symptoms are related to his service-connected 
traumatic arthritis of the cervical spine. Therefore, a VA 
neurological examination with an opinion is necessary to 
determine whether the veteran has any separately ratable 
neurological manifestations related to his service-connected 
traumatic arthritis of the cervical spine.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and neurological examinations for the claims on 
appeal at an appropriate VA medical facility. The veteran is 
hereby advised that failure to report to the scheduled 
examinations, without good cause, may well result in a denial 
of the claim for service connection and shall result in the 
denial of the claim for a separate rating for any 
neurological manifestations associated with the traumatic 
arthritis of the cervical spine. See 38 C.F.R. § 3.655 
(2007). Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member. If the veteran fails to report 
to the scheduled examination(s), the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records. The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in West Palm Beach, Florida, dated up 
to January 2004. The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file. 
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). The RO must obtain 
all outstanding pertinent medical records from the West Palm 
Beach VAMC since January 2004, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

Regarding notice as required by Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (discussed above), the Board notes that 
the veteran has not been provided the specific notice 
required in relation to his claim for a separate rating for 
neurological manifestations of traumatic arthritis of the 
cervical spine (an increased rating claim). Therefore, in the 
interest of due process, the Board finds that the RO/AMC 
should send a letter to the veteran that meets the 
requirements of Vazquez-Flores, to include the requirements 
necessary to substantiate a claim for an increased rating, 
what evidence VA will provide, what evidence the veteran is 
to provide, and that the veteran should submit any evidence 
in his possession that pertains to the claim. See Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The Board notes that action by the RO/AMC is required to 
satisfy the notification provisions of the VCAA. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

On remand, the RO/AMC should, through VCAA-compliant notice, 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim for a separate rating 
for neurological manifestations of traumatic arthritis of the 
cervical spine. See 38 U.S.C.A § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the West Palm 
Beach VAMC all pertinent records of 
evaluation or treatment of the veteran's 
lumbar spine and cervical spine, to 
include any neurological complaints, 
treatment, or diagnoses associated with 
the cervical spine, from January 2004 to 
the present. The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities. All records or 
responses received should be associated 
with the claims file.

2. The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claim for a separate 
rating for any neurological manifestations 
associated with service-connected traumatic 
arthritis of the cervical spine (increased 
rating claim).

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claim for an increased 
rating. The letter should also include 
specific notice required by the recent 
Court case, Vazquez-Flores v. Peake (cited 
to above). To ensure that the duty to 
notify the claimant what evidence will be 
obtained by whom is met, the letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to the matters 
on appeal that are not currently of record. 
The letter should also include a summary of 
the evidence currently of record that is 
pertinent to the claim.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159. All records and 
responses received should be associated 
with the claims file. If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4. After all available records and responses 
from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
orthopedic and neurological examinations by 
a physician(s) at an appropriate VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the individual designated to 
examine the veteran, and the report of the 
examination(s) should include discussion 
of the veteran's documented medical 
history and assertions. All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. The physician(s) 
should set forth all examination findings, 
along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Service Connection for Lumbar Spine 
Disability
The examiner must review all pertinent 
records associated with the claims file, 
particularly the veteran's service medical 
records, the June 1970 medical record from 
Dr. F.S. opining that the veteran's 
current disability is probably related to 
his in-service motor vehicle accident, the 
January 2003 non-VA medical record from 
Dr. J.T. diagnosing the veteran with back 
pain from a motor vehicle accident, and 
the veteran's assertions. The physician 
should offer an opinion as to whether the 
veteran has a current lumbar spine 
disability that is causally or 
etiologically related to the in-service 
motor vehicle accident.

Separate Rating for Neurological 
Manifestations
The physician should identify the 
existence, and frequency or extent, as 
appropriate, of all neurological 
manifestations of veteran's traumatic 
arthritis of the cervical spine and should 
note which, if any, nerve groups are 
affected by the neurological symptoms. The 
examiner should specifically address the 
findings reflected in the August 2006 VA 
examination report-loss of sensation to 
vibration of the left upper extremity and 
diminished reflexes in the bilateral 
triceps and bilateral brachioradialis-and 
opine whether such problems, and any 
additional problems found on current 
examination, are manifestations of the 
veteran's service-connected traumatic 
arthritis of the cervical spine disability 
(as opposed to other nonservice-connected 
disability).

5. If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent 
to him by the pertinent VA medical 
facility.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)







These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


